Title: To George Washington from Caleb Gibbs, 26 April 1781
From: Gibbs, Caleb
To: Washington, George


                        
                            Near the Garrison of West-Point April 26th 1781
                        
                        Accept the warmest acknowledgements My Dear General of a heart filld with gratitude, for your kind care and
                            fatherly attention to me, while I had the honor to make a part of Your Excellency’s family.
                        I want words to express the many obligations I am under to you, and can only wish, I may ever be so happy as
                            to have it in my power to make compinsation.
                        The General Order of the 23d inst. is a fresh mark of your Excellency’s Friendship, for which My Dear Sir
                            accept my sincerest thanks.
                        Forgive me, for being so much unmand when I took my leave of you and Mrs Washington, but be assured Sir, it
                            was the fullness of a heart concious of the many Benefits I had received from you, during the five years I had the
                            happiness, to be nigh your Excellency’s person.
                        I shall ever make it my study to conduct myself in such a manner, as to gain the confidence of mankind, and
                            particularly endeavour to merit the approbation of Your Excellency.
                        It is natural for all young Military men, to wish to have it in their power to show such credentials of their
                            service, as to make them appear respectable in any part of the world, where fortune may call them, This is my wish, and at
                            a lazure hour When your Excellency’s mind is relaxed from the hurry’s and perplexities of a busy day (which you are
                            constantly engaged in) You will be so kind as to give me such a Certificate as your own superior Judgment may think
                            proper.
                        Be pleased to offer my respectful Compliments to Mrs Washington. I have the honor to be With the greatest
                            respect & Esteem your Excellency’s Most Obedient Servant
                        
                            C. Gibbs Comdr of the General’s Guards
                        
                    